Citation Nr: 0031950	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-12 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an effective date earlier than June 27, 1997, 
for the grant of service connection for residuals of a left 
shoulder dislocation.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the RO.  

In November 2000, the veteran testified at a hearing before 
the undersigned Veterans Law Judge in Washington, DC.  

At the November 2000 hearing, the veteran raised the issue of 
an increased rating for his service-connected left shoulder 
disability.  This matter is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In an April 1980 rating decision, the RO denied the 
veteran's original claim of service connection for residuals 
of a left shoulder injury.  

3.  Notice of the decision and a statement of the veteran's 
right to appeal were sent to his last known address, but he 
failed to file a timely appeal.  

4.  On June 27, 1997, the RO received the veteran's 
application of reopen his claim of service connection for 
residuals of a left shoulder injury.  

5.  In an August 1998 decision, the RO granted service 
connection and assigned a 20 percent rating for the left 
shoulder disability, effective on June 27, 1997.  



CONCLUSION OF LAW

An effective date prior to June 27, 1997, for the award of 
service connection for residuals of a left shoulder injury is 
not assignable.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In April 1980, the RO denied the veteran's original claim of 
service connection for residuals of a left shoulder injury.  
Notice of the decision and the veteran's appellate rights 
were sent to his last known address.  The notice was sent to 
the address provided by the veteran on his application for 
benefits; however, he failed to file a timely appeal.  

On June 27, 1997, the RO received the veteran application to 
reopen his claim of service connection for residuals of a 
left shoulder injury.  Although the RO initially declined to 
reopen the claim on the grounds that new and material 
evidence had not been submitted, in an August 1998 rating 
decision, service connection for residuals of a left shoulder 
dislocation was granted, effective on June 27, 1997, when a 
20 percent rating was assigned.  

The veteran contends that he never received notice of the 
April 1980 rating decision which originally denied service 
connection.  


Analysis

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

As noted hereinabove, the original claim of service 
connection for left shoulder disability was denied by VA, and 
the record indicates that notice of the denial and a 
statement of the veteran's appellate rights were sent to the 
veteran's last known address.  This was not returned as 
undeliverable.  Thus, the April 1980 decision became final  

As the veteran's application to reopen was received on June 
27, 1997, the effective date can be no earlier than that 
date.  Thus, the Board finds that an effective date earlier 
than June 27, 1997, for the award of service connection for 
residuals of a left shoulder injury is not warranted.  38 
C.F.R. § 3.400(b)(2), (q)(1)(ii).  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes in this regard that, inasmuch as the Board's 
determination was based solely on the effective date 
provisions of the laws and regulations, provisions unchanged 
by the new law, any change in the law brought about by the 
Veterans Claims Assistance Act of 2000 would have no effect 
on the appeal.  



ORDER

The claim for an effective date earlier than June 27, 1997, 
for the grant of service connection for residuals of a left 
shoulder injury is denied by operation of law.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


